                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                             :
SCOTT MOYER,                                 :
                            Plaintiff,       :
                                             :
                      v.                     :                   No. 18-cv-02267
                                             :
                                             :
ARAMARK;                                     :
KENT DAHLQUIST, Individually and as          :
an Employee of Kutztown University;          :
GERALD SILBERMAN, Individually and           :
as an Employee of Kutztown;                  :
JOHN DOE, Individually and as an             :
Employee of Kutztown University; and         :
KUTZTOWN UNIVERSITY,                         :
                        Defendants.          :
                                             :

                                          ORDER

       AND NOW, this 7th day of March, 2019, upon consideration of Plaintiffs’ Amended
Complaint, ECF No. 12; Defendants’ Motion to Dismiss, ECF No. 13; Plaintiffs’ Response, ECF
No. 14; and Defendants’ Reply, ECF No. 15, and for the reasons set forth in the accompanying
Opinion, IT IS ORDERED THAT:
       1.      Defendants’ Motion to Dismiss, ECF No. 13, is GRANTED in part;
       2.      The claims in Counts I–IV are DISMISSED without prejudice;
       3.      Plaintiff is granted leave to file a second Amended Complaint for Counts I–IV
consistent with the accompanying Opinion on or before March 28, 2019; and
        4.     The Court will hold in abeyance its decision on the remaining state law claims in
Counts V and VI pending the filing of a second Amended Complaint, if any.



                                             BY THE COURT:




                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge


                                               1
                                            030619
